John Dempsey appeals from a judgment of a single justice of this court denying, without a hearing, his petition for extraordinary relief under G. L. c. 211, § 3. “In seeking relief under G. L. c. 211, § 3, it was the petitioner's] burden to create a record — not merely to allege but to demonstrate, i.e., to provide copies of the lower court docket entries and any relevant pleadings, motions, orders, recordings, transcripts, or other parts of the lower court record necessary to substantiate [his] allegations — showing both a substantial claim of violation of a substantive right and that the violation could not have been remedied in the normal course of a trial and appeal or by other available means.” Gorod v. Tabachnick, 428 Mass. 1001, 1001, cert. denied, 525 U.S. 1003 (1998), and cases cited. The single justice neither erred nor abused his discretion, as the record neither substantiates Dempsey’s claims nor establishes any basis for extraordinary relief.

Judgment affirmed.